                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



TIMOTHY DOYLE YOUNG,

                           Plaintiff,

          v.                                    CASE NO. 19-3087-SAC

CHRISTOPHER SYNSVOLL, et al.,

                           Defendants.


                         ORDER OF DISMISSAL

     This matter is a civil rights action filed by a prisoner in

federal custody. Because plaintiff is subject to the “three-strikes”

provision of 28 U.S.C. § 1915(g), he may proceed in forma pauperis

only if he shows he is under a threat of imminent danger of serious

physical injury. See In re Timothy Doyle Young, 382 Fed. Appx. 148,

2010 WL 2178514 (3d Cir. June 1, 2010)(listing qualifying strikes).

    On May 7, 2019, the Court denied leave to proceed in forma pauperis

and granted plaintiff to and including June 7, 2019, to submit the

full filing fee. On June 7, plaintiff submitted a nine-page set of
exhibits, but he has failed to submit the filing fee. The exhibits

do not show that plaintiff is threatened with an imminent, serious

physical injury, and the Court concludes this matter may be dismissed

under Rule 41(b) of the Federal Rules of Civil Procedure due to his

failure to submit the filing fee.

     Rule 41(b) “authorizes a district court, upon a defendant’s

motion, to order the dismissal of an action for failure to prosecute
or for failure to comply with the Federal Rules of Civil Procedure

or ‘a court order.’” Young v. U.S., 316 F. App'x 764, 771 (10th Cir.

2009)(citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted
as permitting district courts to dismiss actions sua sponte when one

of these conditions is met.” Id. (citing Link v. Wabash R.R. Co., 370

U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th

Cir. 2003)). “In addition, it is well established in this circuit that

a district court is not obligated to follow any particular procedures

when dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.

     IT IS SO ORDERED.

     DATED:   This 11th day of June, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
